Citation Nr: 0946716	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-19 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for fracture, coccyx, 
status post coccygectomy, to include as secondary to lumbar 
disc disease, status post lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 
1993.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah which denied service connection for fracture, coccyx, 
status post coccygectomy.  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he incurred a coccyx fracture either 
directly in service or as a result (either causally or by 
aggravation) of his service-connected lumbar disc disease.  
The Board is of the opinion that further development is 
necessary with regard to the claimed coccyx fracture as there 
is presently insufficient competent evidence to determine 
whether the Veteran's coccyx fracture is related to his 
military service and/or a service-connected disability.

There are indications of a relationship between the coccyx 
fracture and the Veteran's service-connected lumbar disc 
disease.  Specifically, an October 2007 report indicates that 
the Veteran's back and coccyx pain are the direct result of 
an injury in the 1990's.  An additional May 2009 report from 
a VA family nurse practitioner notes that according to the 
Veteran, his conditions occurred as the result of an injury 
sustained while in the military.  He further notes that it is 
just as likely as not that these emanated from the same 
injury.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

VA examinations of record also purport to address a potential 
nexus between the lumbar disc disease and coccyx fracture.  
The first VA examination report, dated in January 2008, notes 
that it is not at least as likely as not that the Veteran's 
current coccygeal injury was due to his injuries in service 
for his back strain.  In May 2008, it was noted that it is 
less likely than not that the Veteran's coccyx condition 
specifically is related to the treatment during military 
service for his low back disorder that is service connected.  
The examiners seem to offer some sort of negative hybrid 
opinions regarding direct and secondary theories of 
entitlement; however, the opinions failed to adequately 
address all of the questions asked by the RO.  It is noted 
that the Veteran failed to appear for the VA examination and 
the May 2008 rendered the opinion based on a review of the 
record.

In any event, a review of the record discloses that, at the 
time of the January 2008 examination request, the examiner 
was specifically asked is it as likely as not that the 
Veteran's coccyx injury and surgery is related to his 
military service and/or his service connected back injury.  
Further, the VA examiners gave no opinion as to the extent, 
if any, of aggravation or cause of the coccyx injury by the 
service-connection lumbar disc disease, nor were they asked 
to do so by the RO.

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or at a 
minimum, notify the claimant why one will not or cannot be 
provided. See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the Court found that "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing." 

In light of the foregoing, the Board finds that an additional 
opinion by an orthopedic specialist (other than the ones who 
conducted the 2008 examinations) regarding the etiology of 
the Veteran's coccyx fracture, to include whether the 
Veteran's service-connected lumbar disc disease caused or 
aggravated his coccyx fracture, should be obtained.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that "when aggravation of a veteran's non-service-
connected [secondary] condition is proximately due to or the 
result of a service- connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see also Libertine v. Brown, 9 
Vet. App. 521, 522 (1996) ("Additional disability resulting 
from the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an orthopedic specialist, 
if available, and if one is not available, 
by an appropriate VA physician, to 
determine the approximate onset date or 
etiology of a coccyx fracture.  To the 
extent possible, the review and 
determination should be conducted by a 
clinician or clinicians other than those 
who conducted the 2008 examinations.  A 
copy of this remand and the Veteran's 
claims file must be furnished to the 
clinician and he or she should indicate 
whether the claims folder was provided and 
reviewed.  Following a review of the 
relevant medical evidence in the claims 
file, including service treatment records 
indicating back problems, private 
treatment records, and the 2008 VA 
examination reports, and the conduct of an 
examination and any other tests deemed 
appropriate, the clinician is asked to 
provide an opinion on the following:

(a)	The clinician is asked if it is at 
least as likely as not that the coccyx 
fracture began during service or is 
causally linked to any incident of 
service?  

(b) Alternatively, is it at least as 
likely as not (50 percent or greater 
probability) that a coccyx fracture, was 
caused or aggravated by the Veteran's 
service-connected lumbar disc disease?  If 
the Veteran's coccyx fracture was 
aggravated by his service-connected lumbar 
disc disease, to the extent that it is 
possible, the clinician is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice connected coccyx fracture 
before the onset of aggravation.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of 
causation/aggravation as to find against 
causation/aggravation.  More likely and as 
likely support the contended relationship 
or a finding of aggravation; less likely 
weighs against the claim.

Additionally, the Board advises the 
clinician that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed to 
a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.  
The Veteran may be reexamined, if 
necessary.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case 
(SSOC) was issued.  If the benefits sought 
are not granted, a SSOC should be issued 
to the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to this Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


